Citation Nr: 0202961	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  97-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New 
York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ear disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 rating 
decision by the New York, New York, RO, which held that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a left ear 
disability.


REMAND

In June 1946, the RO granted service connection for otitis 
media involving the left eardrum and tinnitus.  The RO 
assigned a noncompensable rating.  In November 1948, the RO 
granted the veteran an increased rating, 10 percent, for the 
left ear disability.  A hearing loss in the left ear was also 
listed as part of the service connected disability.  In a 
June 1957 rating action, the RO proposed to sever service 
connection for the veteran's left ear disability, described 
as otitis media with defective hearing and tinnitus.  The RO 
notified the veteran of this proposal in October 1957.  By 
rating decision, dated December 1957, the RO severed service 
connection for the left ear disability, stating that no 
evidence had been submitted by the veteran refuting the 
proposed severance.  On January 6, 1958, the RO gave the 
veteran written notification that service connection for a 
left ear disability was severed, effective January 31, 1958.

The veteran submitted a claim in January 1983, for 
entitlement to service connection for a left ear disability.  
By rating decision, dated February 1983, the RO denied the 
veteran's claim on the basis that new and material evidence 
had not been submitted to show that a left ear disability was 
incurred in or aggravated by military service.  

In January 1993, the veteran again filed a claim stating that 
the RO's decision to sever service connection for a left ear 
disability was based upon "clear and unmistakable error."  
By letter dated April 1993, the RO advised the veteran that 
his claim for service connection for an ear condition was 
denied.  He was advised that he needed new evidence to reopen 
the claim.  The veteran's claim of clear and unmistakable 
error (CUE) was never addressed by the RO.

The Board notes that consideration of the CUE claim could 
have an impact upon the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim.  
Under these circumstances, and in light of the veteran's 
contentions, the Board finds that the CUE issue is 
inextricably intertwined with the veteran's claim to reopen 
his service connection claim for a left ear disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board 
cannot address the issue of CUE in the first instance.  See 
Manlincon v. Gober, 12 Vet. App. 238 (1999); 67 Fed. Reg. 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.31) 
(providing that the RO will respond to new issues not 
addressed in the statement of the case).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should adjudicate the 
veteran's claim of clear and unmistakable 
error in the December 1957 rating 
decision severing service connection for 
a left ear disability.  

2.  The RO should ensure that a statement 
of the case has been issued as to any 
issue for which there is a valid notice 
of disagreement.  However, the veteran 
and his representative are reminded that 
Board review over any issue not currently 
in appellate status (to include the claim 
of clear and unmistakable error in the 
December 1957 determination that severed 
service connection for a left ear 
disability) may be obtained only if a 
timely notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


